                                                 Case 2:20-cv-06279-JFW-PLA Document 17 Filed 12/28/20 Page 1 of 1 Page ID #:137



                                                                       1   SPENCER P. HUGRET (SBN: 240424)
                                                                           shugret@grsm.com
                                                                       2   AMY MACLEAR (SBN: 215638)
                                                                           amaclear@grsm.com
                                                                       3   THOMAS WALSH (SBN: 311862)
                                                                           twalsh@grsm.com
                                                                       4   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           275 Battery Street, Suite 2000
                                                                       5   San Francisco, CA 94111
                                                                           Telephone: (415) 875-3193
                                                                       6   Facsimile: (415) 986-8054                                             JS-6
                                                                       7   Attorneys for Defendant
                                                                           FCA US LLC
                                                                       8
                                                                       9                       UNITED STATES DISTRICT COURT
                                                                      10                     CENTRAL DISTRICT OF CALIFORNIA
Gordon Rees Scully Mansukhani, LLP




                                                                      11   JEFFERY KAHLER                     ) CASE NO. 2:20-cv-06279-JFW-PLA
                                                                                                              )
                                                                                               Plaintiff,
                                     275 Battery Street, Suite 2000




                                                                      12                                      )
                                       San Francisco, CA 94111




                                                                                  vs.                         ) ORDER RE DISMISSAL
                                                                      13                                      )
                                                                                                              ) Sup. Ct. Comp. filed: June 12, 2020
                                                                      14   FCA US LLC; and DOES 1 through 10, )
                                                                           inclusive,                         )
                                                                      15                       Defendants.
                                                                                                              )
                                                                      16                                        ORDER
                                                                      17         Based on the foregoing stipulation, the action shall be, and herby is,
                                                                      18   DISMISSED WITH PREJUDICE.
                                                                      19   IT IS SO ORDERED
                                                                      20
                                                                      21 DATED: December  8,, 2020
                                                                                         28
                                                                                          _,
                                                                                __________,
                                                                      22                                   Hon. John
                                                                                                           Hon.  John F. Walter
                                                                      23                                   Unite
                                                                                                               ed States District Judge
                                                                                                           United

                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28
                                                                                                           -1-
                                                                                                                   XXXXXXXXORDER
                                                                                    STIPULATION OF DISMISSAL AND [PROPOSED]
